Case 1:05-cv-01971-PLF Document 404 Filed 11/23/20 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 20-5130 September Term, 2020
1:05-cv-01971-ESH
Filed On: November 23, 2020 [1872860]

Mohammed Al Qahtani, Detainee,
Guantanamo Bay Naval Station and Manea
Ahmed AI Qahtani, as next friend of
Mohammed Al-Qanhtani,
Appellees
V.

Donald J. Trump, President of the United
States, et al.,

Appellants

MANDATE
In accordance with the order of September 29, 2020, and pursuant to Federal
Rule of Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Daniel J. Reidy
Deputy Clerk

Link to the order filed September 29, 2020

 
